Citation Nr: 1133777	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-37 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a TDIU.  A timely appeal was noted from that decision.

An informal conference on these matters was held before a Decision Review Officer on November 2, 2010, and a hearing was held before the undersigned Veterans Law Judge sitting at the RO on June 14, 2011.  The conference report and hearing transcript have been associated with the claims folder.  

A review of the record reflects that the Veteran also perfected an appeal for service connection for depression in September 2009.  Service connection for depression was granted by rating decision dated January 2011, which represents a total grant of the benefit sought.  

During his June 2011 hearing, the Veteran raised claims of service connection for a right knee disorder and an increased disability evaluation for his service-connected depression.  As the RO has not taken action on these matters, they are hereby referred back to the RO for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected disabilities include residuals of a right hand fracture (dominant) with limitation of motion of the wrist, status post bone fusion, rated as 30 percent disabling; residuals of a laceration, left little finger, rated as 10 percent disabling; left knee strain, rated as 10 percent disabling; depression, rated as 10 percent disabling; right wrist and hand surgical scars, rated noncompensably; and residuals of a surgical scar, left hip, rated noncompensably, for a combined disability evaluation of 50 percent. The Veteran asserts that these disabilities render him unable to work.  

As noted above, the file reflects unadjudicated claims for service connection for a right knee disorder and an increased rating for depression.  Allowance of any of the new claims could increase the likelihood that the claim for TDIU might be granted.  The Board thus finds that the current claim for a TDIU is inextricably intertwined with the new claims raised by the Veteran, and the claim for TDIU must be deferred pending completion of all appropriate development and adjudicatory actions with respect to the additional claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Board further finds that additional development of the evidence is required.  During his June 2011 hearing, the Veteran testified that he was recently awarded disability benefits from the Social Security Administration (SSA) based on his service-connected disabilities.  He also noted that he had received VA vocational rehabilitation services in San Diego, California, and Portland, Oregon.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  As such, the RO should contact the SSA and request that all of the records associated with the Veteran's claim for disability benefits be provided for inclusion with the claims folder.  The RO should also request the Veteran's VA vocational rehabilitation records from both San Diego and Portland, and associate them with the claims folder.  Additionally, while on remand, any outstanding treatment records pertaining to the Veteran's service-connected disabilities dated from September 2009 to the present from the Portland, Oregon VA Medical Center should be obtained for consideration in the Veteran's appeal.  Id.  


Although the Veteran was afforded VA examinations of his service-connected disabilities in March 2010 and December 2010, these examinations were primarily for the purpose of assessing the severity of his service-connected disorders, and do not contain a discussion on the cumulative effect of all of the Veteran's service-connected disabilities on his ability to maintain employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  Upon remand, an opinion should be obtained that evaluates the impact of all of the Veteran's service connected disabilities on his ability to retain or maintain any gainful employment.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from the Portland VA Medical Center dated from September 2009 to the present pertaining to the Veteran's service-connected disabilities.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain complete copies of any VA vocational rehabilitation records from the San Diego and Portland Regional Offices.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  Accomplish all appropriate development of evidence necessary in connection with the Veteran's new claims for service connection for a right knee disability, and a claim for an increased rating for service-connected depression.   Thereafter, those new claims should be adjudicated (or if they have already been adjudicated, copies of the rating actions should be added to the claims file). 

5.  Upon completion of the foregoing, schedule the Veteran for appropriate VA medical examinations to determine the current level of severity of his service connected disabilities, which, to date, are residuals of a right hand fracture (dominant) with limitation of motion of the wrist, status post bone fusion; residuals of a laceration, left little finger; left knee strain; depression; right wrist and hand surgical scars; and residuals of a surgical scar, left hip.  Provide the Veteran with adequate notice of the date and place of the requested examination. A copy of all notifications must be associated with the claims folder. The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claim.

The Veteran's claims folder must be made available to and reviewed by the examining physician(s).  Following the examinations, the examiners should accomplish the following:

(a)  Describe all symptoms caused by the service-connected disabilities, as well as the severity of each symptom.  The treatment required for the service-connected disabilities should be described, including the effects of such treatment.

(b) Describe what type of employment activities would be limited due to each of the appellant's service-connected disabilities or due to a combination of each of his service-connected disabilities.  The examiner should not consider impairment from any nonservice-connected disabilities or the Veteran's age when assessing the impairment of employment activities due to service-connected disabilities. 

6.  Take appropriate steps to adjudicate the raised claim of service connection for a right knee disability and the claim for an increased rating for depression.

7.   After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



